—Order, Family Court, Bronx County (Marjorie Fields, J.), entered on or about January 27, 1998, granting petitioner mother’s application for custody of the subject child, unanimously affirmed, without costs.
Since Family Court has presided over this matter since the birth of the child, Martha W., in 1991, and is thoroughly familiar with the child, the parents and the circumstances, and since the court has, during the litigation of the matter, had ample opportunity to observe the demeanor of the witnesses, the court’s findings are entitled to deference (see, Louise E.S. v W. Stephen S., 64 NY2d 946; Eschbach v Eschbach, 56 NY2d 167). The record shows that petitioner has made substantial progress in overcoming her drug addiction and is able to provide a stable, safe and comfortable home for the child, and the child has expressed a preference for residing with her mother while continuing visits with her father. Respondent father, on the other hand, has failed to address his abuse of alcohol and has failed to maintain employment for longer than one year. Under these circumstances, the best interests of the child (see, Eschbach v Eschbach, supra) are served by having custody placed with the mother. Concur — Sullivan, J. P., Nardelli, Tom, Lerner and Andrias, JJ.